UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

Youngblood, Franklin, Sampoli & Coombs, P.A.
1201 New Road
Suite 230
Linwood, NJ 08221                                                               Order Filed on June 26, 2019
609-601-6600 Fax: 609-601-6601                                                  by Clerk
                                                                                U.S. Bankruptcy Court
Jorge F. Coombs, Esq. 017962002                                                 District of New Jersey


In Re:                                                       Case No.:          ________________________
                                                                                     18-11172-ABA
David Neewilly                                               Hearing Date:      ________________________

                                                             Judge:             ________________________
                                                                                  Andrew B. Altenburg, Jr.




                     AMENDED ORDER TO EMPLOYER TO PAY TO THE
                                   CHAPTER 13 TRUSTEE


         The relief set forth on the following pages, numbered two (2) through three (3) is hereby
         ORDERED.




DATED: June 26, 2019
       The above-named debtor has filed a proceeding under Chapter 13 of Title 11 of the
United States Code. The debtor’s future earnings have been submitted to the jurisdiction of this
Court, in furtherance of the debtor’s Chapter 13 plan.

       NOW, THEREFORE, PURSUANT TO 11 U.S.C. § 1325(C) AND § 105, IT IS ORDERED
that, until further order of this Court, the employer or other party providing income to said debtor
shall deduct from the earnings or income of said debtor the following sums each pay period,
beginning on the next pay day following receipt of this order, and shall deduct the same amount
for each pay period thereafter, including any period for which the debtor receives periodic or
lump sum payment for or on account of vacation, termination or other benefits, arising out of
present or past employment of the debtor, and to forthwith remit the sum so deducted to the
Chapter 13 Standing Trustee.

       Debtor’s Employer and Address:
       Galloway Nursing and Rehab, LLC
       66 West Jimmie Leeds Rd.
       Galloway, NJ 08201



       Trustee to Whom Payments Must be Forwarded (and Address):
       Isabel C. Balboa
       Chapter 13 Trustee
       P.O. Box 1978
       Memphis, TN 38101-1978


       Amount to be Deducted and Paid Per Pay Period:
       “ Monthly
       ✔                “    Bi-Weekly      “    Weekly               334.00
                                                             $ ___________________



       IT IS FURTHER ORDERED that the employer or other party making payments shall
note the debtor’s name and bankruptcy case number on the checks to the trustee.

       IT IS FURTHER ORDERED that said employer or other party shall notify said trustee
and mortgagee(s) if the earnings or income of said debtor are terminated, and the reasons for
such termination.

                                                 2
       IT IS FURTHER ORDERED that all earnings and wages of the debtor, except the
amounts required to be withheld by the provisions of any laws of the United States, the laws of
any State or political subdivision, or by any insurance, pension or union dues agreement
between employer and the debtor, or by the order of this court, shall be paid to the debtor in
accordance with employer’s usual payroll procedure.

       IT IS FURTHER ORDERED that no deduction for or on account of any garnishment,
wage assignment, credit union or other purpose not specifically authorized by this Court shall be
made from the earnings of said debtor.

       IT IS FURTHER ORDERED that an order dismissing the debtor’s bankruptcy case shall
constitute a termination of the requirement to make payments under this order.

       IT IS FURTHER ORDERED that this order supersedes previous orders, if any, made to
the subject employer or other party in this cause.

       IT IS FURTHER ORDERED that the attorney for the debtor shall serve copies of this
order on the employer or other party, the trustee, and the mortgagee(s) within seven (7) days.




     IT IS A VIOLATION OF 15 U.S.C. § 1674 AND N.J.S.A. 2A:170-90.4 FOR AN
      EMPLOYER TO DISCHARGE AN EMPLOYEE OR TAKE ANY OTHER
DISCIPLINARY ACTION BECAUSE OF A WAGE GARNISHMENT. AN EMPLOYER
   VIOLATING SAID STATUTES IS SUBJECT TO FINES AND IMPRISONMENT.




                                                                                           rev.12/1/09




                                                 3
